Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


A.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2012/0148117, filed Jun 30 2011, foreign priority date Dec 8 2010)  in view of Doi (US 20070061152) in further view of Cho (US20050216153)
NOTE:   [ ] brackets indicate sub-limitations addressed with a different reference
As for claim 1, Chang teaches
A user recognition and confirmation method, comprising:
capturing, by an image sensing unit, a first image frame; (Chang, Fig 2 S201)
recognizing a user ID according to the first image frame; (Chang, Fig 23 el 118)
showing ID information, which is previously stored in a storage unit, of the recognized user ID on a screen of a display unit; (Chang, [0027] “the display unit 111 can display .. the result of user identification performed by the facial identification unit 105”);
[..]
generating a confirm signal [..]to confirm whether the recognized user ID is correct or not [..] (Chang S207 user provides indication “Y” or “N” whether to generate a new user ID or to use the currently recognized user ID; the “N” results in using the currently recognized User Id, i.e. “user ID is confirmed to be correct”, and the “Y” indication results in not using the currently recognized user ID, i.e. “user ID is confirmed NOT to be correct”)
Chang does not specifically teach, Doi however teaches
capturing, by the image sensing unit, a second image frame (Doi Fig 13, el 1310 captures image frames for determining facial expressions); 
generating a confirm signal when a happiness expression is recognized by calculating an expression feature in the second image frame and comparing the recognized expression feature with stored expression data associated with a predetermined happiness expression to confirm whether the recognized user ID is correct or not according to the second image frame captured after the ID information is shown by the display unit (Chang teaches receiving user input, S207, for indicating whether to use a recognized userID, however is silent on the means of the input;   however, Doi [0119] teaches a user indicating confirmation by a smile expression; Doi, [0138] teaches pattern matching for facial expression)
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify Chang’s driver authentication system to include the confirmation by facial expression method of Doi, as both pertain to analyzing images of a person.  The motivation to do so would have been, Chang discusses the user providing confirmation whether to use a current or new user ID; however is silent on how exactly the user will provide this input.  It would be obvious to use methods available at the time of the invention, such as a user confirming by facial expression the correctness of a previously determined result, as taught by Doi.  The motivation to do so would have been, to allow the user to confirm the correctness of the facial recognition step while maintain freedom of user’s hands while the user is preparing for driving the vehicle - as opposed to other input methods such as buttons or a touch-sensitive display, which would require user’s hands.
The combination of Chang and Doi does not specifically teach, Cho however teaches
controlling a steering wheel height according to the confirm signal (Cho, Fig 4 [0050] the steering wheel height is included in the user profile)
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify Chang’s and Doi’s driver authentication system to include the steering wheel profile setting of Cho, as all pertain to driver-specific automobile configuration profiles.  The motivation to do so would have been, Chang [0022] discusses various driver-specific settings such as mirror angles and seat positions.  It would be also obvious to include a steering wheel height, as it is an exceedingly common driver-specific configuration setting in automobiles.
entering a data update mode instructed by the user (Cho Fig 4 el S409 “Yes” [0051] the system goes into mode of controlling vehicle components, including the steering wheel) and updating setting information of the steering wheel height by a current steering wheel height according to a saving signal (S413 [0051] saving the modified settings for vehicle components, including the steering wheel) generated by confirming another user expression in a third image frame captured by the image sensing unit (Doi, as discussed previously, teaches “confirm” or “reject” facial expressions; it would be obvious to enhance the saving step by asking the user to confirm or reject the new setting) after the user ID is confirmed through showing the ID information on the display unit (Chang Fig 2 performs the system setup S213 after identifying the user; it would be obvious to apply this sequence to the analogous steps of Cho Fig 4 S411-S413)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the vehicle control system taught by combination of Chang and Doi, to further include the step of confirming by user expression whether to save a modified steering wheel height, as all pertain to the art of driver-specific automobile configuration profiles.  The suggestion/motivation for doing so would have been to enable the user to decide whether to save a modified steering-wheel height setting.

As for claim 2, the combination of Chang, Doi and Cho teaches
further controlling at least one of a seat, a mirror, an air conditioner, an audio equipment and a GPS system according to the confirm signal (Chang [0022])

B.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, Doi and Cho in further view of Lee (US 20040183951)
As for claim 3, the combination of Chang, Doi and Cho does teaches
identifying whether there is a user in the first image frame (Chang, S203); and 
the combination of Chang, Doi and Cho does not specifically teach, Lee however teaches 
capturing another first image frame when there is no user (Lee, Fig 4 S450, if a face is not detected in the current frame, successive frames are taken in S400 until S4509 yields a “Y” response)
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify Chang’s driver authentication system to include the analysis of successive frames of Lee, as both pertain to detecting faces of persons of interest.  The motivation to do so would have been, Chang Fig 2 S201 discusses taking an image of a drivers face, however is silent regarding what steps are performed when the driver’s face is not detected.  Lee teaches an obvious workflow of analyzing successive frames, until a user’s face IS detected.

C.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, Doi and Cho in further view of Breed (US 2008/0292146)
As for claim 4, the combination of Chang, Doi and Cho does not teach, Breed however teaches
identifying a user to be recognized within a plurality of users in the first image frame, (Breed, Fig 21, [0499], detecting a driver and passenger; [0020] using a camera as a sensor)wherein the user to be recognized is identified according to a user distance or a user position (Breed [0136] determining type of “life form” based on location)
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the combination of Chang and Doi, to include features of the driver monitoring system of Breed, such as recognizing the driver from a plurality of persons in the vehicle, as all pertain to analyzing images of persons.  The motivation to do so would have been, the camera may be positioned to capture multiple seats including passing seats to include monitoring passengers as taught by Breed, thereby it would be necessary to locate the driver’s image from the image containing the driver and passengers, as taught by Breed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669